05/15/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0183


                                        DA 20-0183
                                                                          FILED
 STATE OF MONTANA,                                                           MAY 1 5 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
              Plaintiff and Appellee,                                     State nf IVInntana



       v.                                                         ORDER

 LESLIE PAUL JONES,

              Defendant and Appellant.


      Counsel for Appellant Leslie Paul Jones moves this Court to withdraw because the
scope of representation that had been agreed upon earlier did not include an appeal.
Counsel points out that Jones has been incarcerated since his January 15, 2020 sentencing,
and is thus without resources and indigent. Jones requests appointment of counsel from
the Appellate Defender Division. Upon review of the motion and good cause, therefore,
      IT IS ORDERED that the Motion to Withdraw is GRANTED,and that appointment
of appellate counsel is GRANTED. The Appellate Defender Division shall have thirty
days from the date of this Order within which to file either a Notice of Appearance or a
Motion to Rescind this Order appointing counsel. In the event the Appellant qualifies for
appointed counsel, the Appellate Defender Division shall immediately order transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Divi%Ito counsel of record, and to Leslie Paul Jones personally.
      DATED this      5 day of May,2020.
                                                For the Court,




                                                By
                                                             Chief Justice